DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant argued the reflector having an area greater than an area of an anode pad or a cathode pad is not an obvious change in size because the area of the reflector being greater than an area of the pad is critical.
However, the area of the reflector relative to the anode pad or the cathode pad has not been shown to be critical. In fact the specification contradicts the assertion this relationship is critical. Paragraph 31 discloses, “the geometry and location of the reflector may be adapted to the particular application in which the LED is to be employed and will depend on various factors such as the dimensions of the LED, the location and dimensions of the target, and the amount of illumination that is required to be received by the target from the LED.”  
	That is, the area of the reflector, if based on dimensions, is based on dimensions of the LED or target to be illuminated, and may not be based on dimensions at all, let alone the area of the anode pad or cathode pad, and instead be based on illumination requirements.
	 Moreover, it is common sense to one of ordinary skill in the art that the area of the pads does not impact the operation of the device. As disclosed, the region of interest is from the surface of light emission toward the target object to be illuminated, from optical element 112 to the right in Applicant’s Figure 4, reproduced below. The anode pad and cathode pad, not 

    PNG
    media_image1.png
    264
    565
    media_image1.png
    Greyscale

Consider then a hypothetical scenario below based on Applicant’s Figure 5. At left, an LED is mounted on the configuration of Applicant’s Figure 5, beside the reflector on pads with an area smaller than an area of the reflector, while at right, the same LED is mounted beside the same reflector on hypothetical pads with an area larger than the reflector. The area of the reflector relative to the pad is clearly different, however, it is the region from the emission surface of the LED in the direction of the object to be illuminated that is of interest.  The two scenarios would function identically and it is clear the area of the reflector relative to the area of the mounting pad is not critical and not even related to the function of the device. 

    PNG
    media_image2.png
    529
    643
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    436
    638
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    80
    123
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    80
    123
    media_image4.png
    Greyscale

For at least these reasons, the invention as claimed is rendered obvious in the view of the prior art and the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (US 2011/0205453) in view of Nakabayashi et al. (US 2015/0342045).
In reference to claim 1, Kasai (US 2011/0205453), hereafter “Kasai,” discloses a light emitting diode source, with reference to Figure 1, comprising: a substrate 4; a single side-emitting LED 2 mechanically and electrically secured to the substrate, a reflector 7 located on the substrate, the reflector being configured to receive illumination emitted by an emitting surface of the LED so that at least a portion of the light is directed to a target to be illuminated, paragraph 102. 

Kasai is silent regarding the reflector having a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate.
Nakabayashi et al. (US 2015/0342045), hereafter “Nakabayashi,” discloses a light emitting device including teaching pads, 52 in Figure 3A, “conforming to the … semiconductor light emitting device,” paragraph 62. That is, sized and spaced corresponding to the connection terminals 3 of the light emitting device 1. Kasai further teaches reflector 7 with an area wider than the light emitting device 2, Figure 4 (a) and (b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the reflector to have a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate. One would have been motivated to do so in order to place the reflector where light is most likely to be reflected, paragraph 128 of Kasai.
The court has held that such a modification in size or proportion is an obvious variation requiring only ordinary skill, MPEP 2144.04. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV. A.
In this case, the device of Kasai includes all of the structural features of and performs in the same way as the claimed invention. Furthermore, Applicant has not shown the criticality the 
In reference to claim 2, Kasai discloses the substrate is a printed circuit board, paragraph 167.
In reference to claim 3, Kasai discloses the PCB includes metal anode and cathode pads (inherent) and a reflector 7, the anode and cathode pads and the reflector being formed from a common material having a surface layer that is able to reflect light at wavelengths emitted by the LED, paragraphs 47 and 48.
Kasai is silent regarding the LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad.
Nakabayashi discloses a light emitting diode source including teaching an LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad, paragraphs 54 and 64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the LED to be surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad. One would have been motivated to do so in order to securely mount the LED in the device.
In reference to claim 8, Kasai discloses the reflector is located adjacent to the LED on the PCB such that direct illumination and reflected illumination from the reflector is incident on a target, Figure 2 and paragraph 30.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (US 2011/0205453) in view of Nakabayashi et al. (US 2015/0342045) as applied to claim 3 above and further in view of Heikman et al. (US 2012/0199843) and Henderson (US 2013/0334423).
In reference to claim 4, Kasai discloses the anode and cathode pads and the reflector include a metal layer, paragraphs 47 and 48.
Kasai in view of Nakabayashi does not disclose the anode and cathode pads and the reflector coated with a protective and specularly reflective solderable surface layer.
Heikman et al. (US 2012/0199843), hereafter “Heikman,” and Henderson (US 2013/0334423), hereafter “Henderson,” disclose optoelectronic devices including teaching anode and cathode pads, 42, 44 in Figure 3, and paragraphs 60 and 76 of Heikman, and the reflector coated with a protective and specularly reflective solderable surface layer, paragraphs 23 and 2 of Henderson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the anode and cathode pads and the reflector to include a metal layer coated with a protective and specularly reflective solderable surface layer. One would have been motivated to do so in order to maximize the light reflected, paragraph 76 of Heikman and paragraph 2 of Henderson.
In reference to claim 5, Heikman and Henderson disclose the protective and specularly reflective solderable surface layer includes electroless nickel immersion gold (ENIG), paragraphs 76 and 23, respectively.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai (US 2011/0205453) in view of Nakabayashi et al. (US 2015/0342045), Heikman et al. (US  as applied to claim 5 above and further in view of Kodama et al. (US 2009/0028497).
In reference to claim 6, Kasai in view of Nakabayashi, Heikman, and Henderson does not disclose the LED is configured to emit infrared illumination.
Kodama et al. (US 2009/0028497), hereafter “Kodama,” discloses an optoelectronic apparatus including an LED configured to emit infrared illumination, paragraph 339, infrared implied in paragraph 153 (communication wavelength of 0.85 µm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the LED to be configured to emit infrared illumination. To do so would have merely been to apply a known technique to improve similar devices in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case applying the reflector applied to the side emitting LED of Kasai to the side emitting LED of the optical communication device of Kodama to similarly redirect the emitted light.	

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2009/0028497) in view of Kasai (US 2011/0205453) and Nakabayashi et al. (US 2015/0342045).
In reference to claim 14, Kodama discloses an apparatus, with reference to Figure 12A, comprising: a transparent planar waveguide 34, paragraph 305, that includes an input coupler 41a and an output coupler 41c that are spatially separated from one another, paragraphs 339 and 343; a light source adapted to illuminate the transparent planar waveguide with infrared light so that a portion of the incident infrared light travels through the transparent planar waveguide and is incident upon the output coupler so that the infrared light is reflected out of the transparent 
Kodama does not disclose a reflector located on substrate, the reflector being configured to receive infrared light emitted by an emitting surface of the LED so that at least a portion of the infrared light is directed to a target on or in the transparent planar waveguide, or the reflector has a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate.
Kasai discloses a light device including teaching a reflector, 7 in Figure 1, located on substrate 4, the reflector being configured to receive light emitted by an emitting surface of the LED 2 so that at least a portion of the light is directed to a target on or in the transparent planar waveguide 1, paragraphs 100 and 102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a reflector to be located on substrate, the reflector being configured to receive infrared light emitted by an emitting surface of the LED so that at least a portion of the infrared light is directed to a target on or in the transparent planar waveguide. One would have been motivated to do so in order to suppress loss of light caused by the substrate, paragraph 28.
Kasai further discloses an anode pad and a cathode pad, disposed on the substrate, inherent to paragraphs 47 and 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the PCB to include metal anode and cathode pads and a reflector disposed on the substrate. One would have been motivated to do so in order to electrically communicate with the LED via circuitry on the PCB.

Nakabayashi discloses a light emitting device including teaching pads, 52 in Figure 3A, “conforming to the … semiconductor light emitting device,” paragraph 62. That is, sized and spaced corresponding to the connection terminals 3 of the light emitting device 1. Kasai further teaches reflector 7 with an area wider than the light emitting device 2, Figure 4 (a) and (b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the reflector to have a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate. One would have been motivated to do so in order to place the reflector where light is most likely to be reflected, paragraph 128 of Kasai.
The court has held that such a modification in size or proportion is an obvious variation requiring only ordinary skill, MPEP 2144.04. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV. A.
In this case, the device of Kasai includes all of the structural features of and performs in the same way as the claimed invention. Furthermore, Applicant has not shown the criticality the claimed proportions. Therefor the invention as claimed is merely an obvious variation of the prior art and is not patentably distinct.

 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), see also MPEP 211.02.
In reference to claim 15, Kodama discloses the substrate is a printed circuit board, paragraph 308.
In reference to claim 16, Kodama does not disclose the PCB includes metal anode and cathode pads and a reflector, the LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad, the anode and cathode pads and the reflector being formed from a common material having a surface layer that is able to reflect light at wavelengths emitted by the LED.
Kasai discloses the PCB includes metal anode and cathode pads (inherent) and a reflector 7, the anode and cathode pads and the reflector being formed from a common material having a surface layer that is able to reflect light at wavelengths emitted by the LED, paragraphs 47 and 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the PCB to include metal anode and cathode pads and a reflector, the anode and cathode pads and the reflector being formed from a common material having a surface layer 
Kasai is silent regarding the LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad.
Nakabayashi discloses a light emitting diode source including teaching an LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad, paragraphs 54 and 64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the LED to be surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad. One would have been motivated to do so in order to securely mount the LED in the device.
In reference to claim 19, Kasai discloses the reflector is located adjacent to the LED on the PCB such that direct illumination and reflected illumination from the reflector is incident on a target, Figure 2 and paragraph 30.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2009/0028497) in view of Kasai (US 2011/0205453), Nakabayashi et al. (US 2015/0342045) as applied to claim 16 above and further in view of Heikman et al. (US 2012/0199843) and Henderson (US 2013/0334423).
In reference to claim 17, Kasai discloses the anode and cathode pads and the reflector include a metal layer, paragraphs 47 and 48.

Heikman and Henderson disclose optoelectronic devices including teaching anode and cathode pads, 42, 44 in Figure 3, and paragraphs 60 and 76 of Heikman, and the reflector coated with a protective and specularly reflective solderable surface layer, paragraphs 23 and 2 of Henderson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the anode and cathode pads and the reflector to include a metal layer coated with a protective and specularly reflective solderable surface layer. One would have been motivated to do so in order to maximize the light reflected, paragraph 76 of Heikman and paragraph 2 of Henderson.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2009/0028497) in view of Kasai (US 2011/0205453) and Nakabayashi et al. (US 2015/0342045) as applied to claim 14 above and further in view of Henderson (US 2013/0334423).
In reference to claim 20, Kodama in view of Kasai does not disclose a surface of the reflector is coated with an electroless nickel immersion gold (ENIG) layer.
Henderson discloses an optoelectronic device including teaching a surface of the reflector is coated with an electroless nickel immersion gold (ENIG) layer, paragraph 23. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a surface of the reflector to be coated with an ENIG layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one reflective conductor for another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897